DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−2, 13−14, and 20 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 8,376,264 to Hong et al. (“Hong”).
Regarding claim 1, Hong teaches fixed-wing VTOL aircraft 11, comprising:
a rotor assembly (17, 18) that is foldable (cf. figs. 3 and 6), the rotor assembly comprising:
a hub assembly (81, 82); and
a first rotor blade 19 and a second rotor blade 20 connected to the hub assembly (fig. 11);
wherein the hub assembly orients the first rotor blade and the second rotor blade as vertically stacked on different horizontal planes when the rotor assembly is stopped for wing-borne flight (figs. 6 and 10);
wherein the hub assembly orients the first rotor blade and the second rotor blade to project in radially opposite directions on the different horizontal planes when the rotor assembly is rotating for vertical flight (figs. 3 and 9).
Regarding claim 2, Hong teaches that the hub assembly comprises an inner hub 81 and an outer hub 82 (fig. 11);
the inner hub includes a first body member 81, and a first blade grip 96 that attaches to the first rotor blade 19 to secure the first rotor blade on a first horizontal plane (fig. 11); and
the outer hub includes a second body member 82 mounted on the inner hub, and a second blade grip 97 that attaches to the second rotor blade to secure the second rotor blade on a second horizontal plane different than the first horizontal plane (fig. 11);
wherein the outer hub is configured to rotate in relation to the inner hub (col. 12 lines 52−53).
Regarding claim 13, Hong teaches the fixed-wing VTOL aircraft as discussed above for claim 1. Additionally, Hong teaches that when the rotor assembly is stopped for wing-borne flight, the hub assembly is configured to fold the first rotor blade and the second rotor blade opposite the direction of forward travel of the fixed-wing VTOL aircraft (fig. 6).
Regarding claim 14, Hong teaches as discussed above for claim 2.
Regarding claim 20, Hong teaches as discussed above for claims 1 and 13.
Allowable Subject Matter
Claims 3−12 and 15−19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: See parent application for additional discussion of the prior art. Hong is considered the nearest prior art. As seen in figure 11 of Hong, the hub is not driven directly by the output shaft of a motor, but is rather connected to the motor through gearing. Additionally, the inner and outer hubs are fit so closely together that it would not have been obvious to place a spring or annular contact bearing between them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/20/2022